DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the previously set forth drawing objections have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth drawing objections have been withdrawn.   Please see below for new drawing objections as they pertain to the Amendment.
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the rejections under 35 U.S.C. 112(b) have been withdrawn.  Please see below for new grounds of rejection under 35 U.S.C. 112(a) necessitated by Amendment. 
Applicant’s arguments with respect to the prior art rejections have been considered but are moot.  Applicant is arguing about limitations added to the claim in an amendment, which are addressed in the new grounds of rejection, necessitated by Amendment, below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tapered” inner portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to recite “a recessed and tapered inner portion”.  Applicant does not appear to have support for “tapered”. Accordingly, tapered is considered to add new matter to the claims. Claims 3-5 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US 3,049,895) in view of Davenport (US 1,704,177).
Regarding claim 1, Larson et al. discloses a cooling system for a drum type ice-making machine, comprising: a drum for making ice therein (see at least outer casing #19); a refrigerant supply pipe for supplying refrigerant into the drum (see at least feed conduit #40); a refrigerant recovering pipe for recovering and discharging the refrigerant out of the drum (see at least return conduit #42); a compressor for compressing the refrigerant from the refrigerant recovering pipe to a high pressure (see at least compressor #37);  10a condenser for liquefying the refrigerant from the compressor (see at least condenser #38); an expander for expanding and decompressing the refrigerant from the condenser (see at least expansion valve #41); and an evaporator for evaporating the refrigerant from the expander and discharging the evaporated refrigerant into the drum (see at least evaporator #33; column 3, lines 34-40), wherein the expander includes an expansion valve at a position of the refrigerant supply pipe adjacent to a refrigerant inlet into the drum (see at least expansion valve #41; column 3, lines 46-52).
Larson et al. does not disclose wherein the expander includes an expansion nozzle inserted into the refrigerant supply 15pipe; wherein the expansion nozzle includes: a nozzle body in a pipe shape fitted into the refrigerant supply pipe and having a threaded upper portion and a threaded lower portion; and a nozzle cap coupled to an end of the threaded upper portion of the nozzle body and including: a through hole formed at a center of the nozzle cap; an outer rim which is bigger than the through hole and surrounds the end of the threaded upper portion of the nozzle body; and a recessed and tapered inner portion formed downwardly from a top of the outer rim located above the through hole to the through hole at the center of the nozzle cap, and seated on the end of the threaded upper portion of the nozzle body such that the through hole is located in the end of threaded upper portion of the nozzle body.
Davenport teaches another expander (see at least control device #9) wherein the expander includes an expansion nozzle inserted into the refrigerant supply 15pipe (see at least Figures 1 and 2, control device is inserted into the refrigerant pipe); wherein the expansion nozzle includes: a nozzle body in a pipe shape fitted into the refrigerant supply pipe and having a threaded upper portion and a threaded lower portion (see at least Annotated Figure 3, below); and a nozzle cap coupled to an end of the threaded upper portion of the nozzle body (see at least Figure 3, disc/diaphragm #13) and including: a through hole formed at a center of the nozzle cap (see at least Figure 3, orifice #14); an outer rim which is bigger than the through hole and surrounds the end of the threaded upper portion of the nozzle body (see at least Annotated Figure 3, below); and a recessed and tapered inner portion formed downwardly from a top of the outer rim located above the through hole to the through hole at the center of the nozzle cap (see at least Annotated Figure 3, below), and seated on the end of the threaded upper portion of the nozzle body such that the through hole is located in the end of threaded upper portion of the nozzle body (see at least Annotated Figure 3, below: orifice #14 is within the upper portion of the nozzle body). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the expander of Larson et al. with wherein the expander includes an expansion nozzle inserted into the refrigerant supply 15pipe; wherein the expansion nozzle includes: a nozzle body in a pipe shape fitted into the refrigerant supply pipe and having a threaded upper portion and a threaded lower portion; and a nozzle cap coupled to an end of the threaded upper portion of the nozzle body and including: a through hole formed at a center of the nozzle cap; an outer rim which is bigger than the through hole and surrounds the end of the threaded upper portion of the nozzle body; and a recessed and tapered inner portion formed downwardly from a top of the outer rim located above the through hole to the through hole at the center of the nozzle cap, and seated on the end of the threaded upper portion of the nozzle body such that the through hole is located in the end of threaded upper portion of the nozzle .  

    PNG
    media_image1.png
    665
    429
    media_image1.png
    Greyscale


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. in view of Davenport as applied to claim 1 above, and further in view of Jaster (US 4,918,942: previously cited).
Regarding claim 3, Larson et al. in view of Davenport does not disclose wherein the system further includes a preliminary cooling unit wound around and in contact with an outer circumferential face of the refrigerant recovery pipe, wherein the preliminary cooling unit pre-
Jaster teaches wherein a cooling system further includes a preliminary cooling unit wound around and in contact with an outer circumferential face of the refrigerant recovery pipe (see at least capillary coil #23 from condenser #21 coiled about conduit #26 leading from evaporator #13; column 3, lines 18-32), wherein the preliminary cooling unit pre-cools the refrigerant using a temperature 5difference between the refrigerant supply pipe and the refrigerant recovering pipe before the refrigerant is supplied to the evaporator (column 3, line 66 through column 4, line 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Larson et al. in view of Davenport with wherein the system further includes a preliminary cooling unit wound around and in contact with an outer circumferential face of the refrigerant recovery pipe, wherein the preliminary cooling unit pre-cools the refrigerant using a temperature 5difference between the refrigerant supply pipe and the refrigerant recovering pipe before the refrigerant is supplied to the evaporator, as taught by Jaster, to improve the system of Larson et al. in view of Davenport by preventing condensation and improving efficiency (see at least Jaster column 3, line 66 through column 4, line 13).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. in view of Davenport as applied to claim 1 above, and further in view of Niechcial et al. (US 2003/0066296: previously cited).
Regarding claim 4, Larson et al. in view of Davenport does not disclose wherein the system further includes a temperature sensor for measuring a temperature of the drum; and a controller for receiving the measured 10temperature from the sensor, wherein the controller is configured to control a start time point of the drum based on the measured temperature.
Niechcial et al. teaches another cooling system wherein the system further includes a temperature sensor for measuring a temperature of the drum (see at least paragraph [0013]); and a controller for receiving the measured 10temperature from the sensor, wherein the controller is configured to control a start time point of the drum based on the measured temperature (see at least paragraphs [0013]; [0033]; [0038]: activation and control of the drum is based on temperature which may be measured by sensor(s) associated with the drum temperature).
It would have been obvious to one having ordinary kill in the art before the effective filing date of the invention to provide the system of Larson et al. in view of Davenport with wherein the system further includes a temperature sensor for measuring a temperature of the drum; and a controller for receiving the measured 10temperature from the sensor, wherein the controller is configured to control a start time point of the drum based on the measured temperature, as taught by Niechcial et al., to improve the system of Larson et al. in view of Davenport by facilitating distribution of the refrigerant and promoting homogeneous cooling of the drum (see at least Niechcial et al. paragraph [0038]).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. in view of Davenport and Niechcial et al. as applied to claim 4 above, and further in view of Narreau (US 5,095,712: previously cited).
Regarding claim 5, Larson et al. in view of Davenport and Niechcial et al. does not disclose wherein the temperature sensor is installed on the refrigerant recovering pipe at a position thereof adjacent to a refrigerant outlet from the drum.
However, it is noted that there are only a finite number of locations available to one having ordinary skill in the art before the effective filing date of the invention to provide the location of a temperature sensor for an evaporator of a cooling system.  In this regard, it is noted that Narreau teaches another cooling system wherein the temperature sensor is installed 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Larson et al. in view of Davenport and Niechcial et al. with wherein the temperature sensor is installed on the refrigerant recovering pipe at a position thereof adjacent to a refrigerant outlet from the drum, as taught by Narreau, since such is a suitable and known location for a temperature sensor in a cooling system (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of ensuring adequate superheat supply to the compressor (see at least Narreau column 2, lines 30-39; column 3, lines 35-38).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763